                                                                                                     E-FILED
                                                                        Monday, 27 April, 2020 10:54:24 AM
                                                                             Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
                                                              No. 19-CR-20053-002
               v.

TIMOTHY EALEY,

       Defendant.

                    MOTION TO POSSESS ELECTRONIC DISCOVERY

       NOW COMES the Defendant, TIMOTHY EALEY, by and through his attorney, Audrey

C. Thompson of Beckett Law Office, P.C., and pursuant to Local Rule 16.2(D), and Amended

General Order 20-01, hereby respectfully moves this Court for an Order allowing counsel to

directly share an electronic copy of his discovery with Defendant, and to leave an electronic copy

in Defendant’s possession. Defendant asks that the Court waive the limitations imposed by

Local Rule 16.2(B)(3-4), and in support, he states as follows:

                                  Electronic Discovery in Jails

   1. Defendant is currently detained pending sentencing in Decatur, Illinois, at the Macon

       County Jail. Macon County Jail generally holds between 250 and 300 inmates, with

       capacity for up to 400.

   2. Upon information and belief, occasionally, Illinois state-case defendants housed at

       Macon County Jail may receive discovery, especially when they represent themselves pro

       se. When the discovery is sent on a disc or other electronic medium, the defendants look

       at it on a non-networked computer (i.e., no internet, no printing capabilities).
3. Currently, when defendants receive discovery, the Macon County jail administration

   keeps custody of it, and only gives it to defendants when requested. It must be returned

   after each viewing session. The discovery is not left in the defendants’ jail cells.

4. Some Central District of Illinois defendants at Macon County Jail already receive

   discovery. See, e.g. United States v. Harris, 18-30023 (January 9, 2019 text order

   permitting defense counsel to send paper copies to defendant at Macon County).

5. Defendants charged in the Central District of Illinois who are detained at the Mason,

   Livingston, Pike, and Peoria County Jails already regularly receive copies of their

   discovery on disks. See e.g., United States v. Hampton, 20-30010 (permitting electronic

   discovery to be sent to defendant at Mason County Jail); United States v. Vue, 19-30046

   (permitting electronic discovery to be sent to defendant at Livingston County Jail);

   United States v. Hoyt, 19- 3004 (permitting electronic discovery to be sent to defendant at

   Pike County Jail); United States v. Burgess, 18-10047 (permitting electronic discovery to

   be sent to defendant at Peoria County Jail).

                               The COVID-19 Outbreak

6. As of March 13, 2020, COVID-19 has infected over 828,441 people in the United States,

   leading to at least 46,379 within the country.        See “Cases of Coronavirus Disease

   (COVID-19) in the U.S.,” Centers for Disease Control and Prevention, available at

   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html,              last

   accessed April 24, 2020.

7. On March 11, 2020, the World Health Organization officially classified COVID-19 as a

   pandemic.1 See WHO Director- General’s Opening Remarks at the Media Briefing on

   COVID-19 – 11 March 2020, available at https://www.who.int/dg/speeches/detail/who-



                                        Page 2 of 6
   director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020,

   last visited April 24, 2020.   Governor Pritzker issued a Disaster Proclamation for the

   State of Illinois on March 7, 2020, and it was filed by the Secretary of State on March 9,

   2020.        See        https://www2.illinois.gov/sites/gov/Documents/APPROVED%20-

   %20Coronavirus%20Disaster%20Proc%20WORD.pdf, last visited April 24, 2020. As of

   April 23, 2020, Illinois has 36,934 cases of COVID-19, 1,688 cases which have resulted

   in death. In Macon County alone, there have been 96 confirmed cases, 10 of which

   resulted in death.      See https://www.dph.illinois.gov/covid19/covid19-statistics, last

   accessed April 24, 2020.

8. On March 18, 2020, Chief Judge Darrow issued Amended General Order 20-01,

   acknowledging the significant threat that COVID-19 poses to public health, and

   communicating a policy intended to keep defendants and their counsel safe, in part

   through limiting in-person contact.

9. The COVID-19 outbreak is a public health emergency.

10. Government officials, from President Trump down through small town mayors, with their

   public health experts close by, say that social isolation – limiting person-to- person

   interaction – is the best tool we have against this disease.

11. By requiring defense counsel to physically enter a jail, and sit in close proximity to

   defendants just so they can independently read their discovery, Local Rule 16.2(B)

   presents an increased threat to the health of defendants, counsel, jail staff, and the public

   at large.

12. As it already does for defendants housed in Livingston, Mason, Pike, and Peoria County

   jails, this Court should enter an order permitting Defendant to possess electronic copies



                                         Page 3 of 6
   of his discovery.

13. Local Rule 16.2(B) prohibits defense counsel from making a copy of discovery and

   giving it to his or her client. The rule is limited to discovery materials that the United

   States is “not obligated to provide to the defendant by rule, statute, or the Constitution of

   the United States.” Id.

14. Enforcement of that rule may be waived by Court Order, pursuant to Local Rule 16.2(D).

15. The federal interest served by Rule 16.2(B) is limited, since defendants in other federal

   districts in Illinois get to review their discovery on discs without presence of an attorney.

16. The localized federal interest served by Rule 16.2(B) is also limited, since defendants

   housed at Mason, Pike, Peoria, Livingston County Jails already get to review discovery

   on discs without presence of an attorney. And some at Macon County, such as Mr.

   Harris, already get their discovery, too.

17. Not only does providing Defendant with discovery discs promotes fairness (giving him

   the same rights as defendants who stay at other jails and some who are at his jail), it also

   would assist the Macon County Jail staff’s effort to keep the jail secure from COVID-19.

18. This Court should also do all it can to limit visits into the county jails. If defense counsel

   contracts COVID-19, she will bring it into the community, other jails, and the federal

   courthouse. The Court is already well-aware that slowing the spread of COVID-19 is one

   of the few tools our society has to combat the virus.

19. Defense counsel can discuss strategy and planning via telephone, but L.R. 16.2(B) forces

   an attorney to sit, in close proximity, with the defendant for hours on end.

20. Local Rule 16.2(B) is an accelerant for COVID-19. Assuming that the virus will soon

   enter the Macon County Jail, placing defense counsel in the room with a defendant for



                                         Page 4 of 6
       several hours will likely result in defense counsel getting the virus, and transmitting it to

       the federal courthouse.

   21. The increased risk cannot be justified when L.R. 16.2(B) is already amended with such

       regularity across the Central District of Illinois.

   22. The United States does not oppose this motion.

       WHEREFORE, the Defendant, TIMOTHY EALEY, respectfully requests that the Court

enter an Order, pursuant to L.R. 16.2(D), allowing counsel to directly share an electronic copy of

his discovery with Defendant, and to leave an electronic copy in Defendant’s possession.

                                        Respectfully submitted,

                                        TIMOTHY EALEY, Defendant

                                        By:   s/ Audrey C. Thompson
                                        AUDREY C. THOMPSON,
                                        Counsel for Defendant




AUDREY C. THOMPSON
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(21) 328-0290 [FAX]
E-mail: audrey@beckettlawpc.com




                                             Page 5 of 6
                                 CERTIFICATE OF SERVICE

        I certify that on April 27, 2020, the foregoing was filed electronically via the ECF/CM
system. Notice of this filing will be sent by operation of the Court’s electronic filing system to all
parties indicated on the electronic filing receipt. Parties may access this filing through the
Court’s system.

                                                      s/ Audrey C. Thompson




AUDREY C. THOMPSON
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(21) 328-0290 [FAX]
E-mail: audrey@beckettlawpc.com

                                             Page 6 of 6
